MEMORANDUM **
Robert Mattos, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendant in his 42 U.S.C § 1983 action alleging violation of his First Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment because Mattos raised no genuine issue of material fact as to whether the damage to the covers of his Bibles and the disposal of his Star of David burdened his religious practice. See Freeman v. Arpaio, 125 F.3d 732, 736 (9th Cir.1997).
The district court properly concluded that Mattos failed to state a due process claim regarding damage to his personal property because the state provides an adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 536, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984); see also Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir.1994) (per curiam) (“California law provides an adequate post-deprivation remedy for any property deprivations”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.